Citation Nr: 0813557	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a lumbothoracic 
strain with degenerative disc disease, rated as 10 percent 
disabling, prior to December 8, 2006.

2.  Entitlement to an increased rating for a lumbothoracic 
strain with degenerative disc disease, rated as 20 percent 
disabling effective December 8, 2006.

3.  Entitlement to an increased rating for a cervical strain, 
currently rated as 20 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, H.T.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1993; and from May 1994 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in October 2006.   

The Board notes that the December 2005 RO rating decision 
denied a rating in excess of 10 percent for the veteran's 
service connected lumbothoracic strain.  However, by way of 
an April 2007 rating decision, the RO increased the rating to 
20 percent effective December 8, 2006 (the date of a VA 
examination).  Since the increased rating did not date back 
to the date of the claim; the issue is broken into the two 
distinct time periods enumerated above.

The Board notes that the RO, in its December 2005 rating 
decision found that new and material evidence had been 
received to reopen claims for service connection for asthma 
and sinusitis.  It then proceeded to deny the claims on the 
merits.  Although the RO may have determined that new and 
material evidence was received to reopen the claims, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The veteran presented testimony at a Board hearing in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

Finally, the Board notes that at the veteran's Board hearing, 
she indicated that she wished to withdraw the issue of 
entitlement to service connection for bronchitis.  

The asthma and sinusitis service connection issues under a 
merits analysis are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  Prior to December 8, 2006, the veteran's lumbothoracic 
strain with degenerative disc disease was not manifested by 
forward flexion of the thoracolumbar spine limited to greater 
than 30 degrees but not greater than 60 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months 

2.  From December 8, 2006, the veteran's lumbothoracic strain 
with degenerative disc disease is manifested by mild 
degenerative disk disease; osteoarthritis; and limitation of 
motion.  It is not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.    

3.  The veteran's cervical strain is not manifested by 
forward flexion of the cervical spine limited to 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  

4.  By rating decision in May 2003, the RO denied the 
veteran's claim for service connection for asthma; the 
veteran did not initiate an appeal by filing a notice of 
disagreement.  

5.  Evidence received since the May 2003 rating decision 
raises a reasonable possibility of substantiating the asthma 
claim.  

6.  By rating decision in August 2001, the RO denied the 
veteran's claim for service connection for sinusitis; the 
veteran did not initiate an appeal by filing a notice of 
disagreement.  

7.  Evidence received since the August 2001 rating decision 
raises a reasonable possibility of substantiating the 
sinusitis claim.  


CONCLUSIONS OF LAW

1.  Prior to December 8, 2006, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
veteran's service-connected lumbothoracic strain with 
degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5235 to 5243 (2007).

2.  From December 8, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected lumbothoracic strain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5235 to 5243 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 
to 5243 (2007).

4.  The May 2003 rating decision that denied a service 
connection claim for asthma is final.  38 U.S.C.A. § 7105 
(West 2002).  

5.  Evidence received since the May 2003 rating decision is 
new and material; accordingly, the asthma claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

6.  The August 2001 rating decision that denied a service 
connection claim for sinusitis is final.  38 U.S.C.A. § 7105 
(West 2002).  

7.  Evidence received since the August 2001 rating decision 
is new and material; accordingly, the sinusitis claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice 
letter dated May 2005.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the lumbothoracic and cervical strains and the effect of that 
worsening on employment and daily life.  In fact, the 
veteran's hearing testimony includes assertions by her as to 
the effect of her disabilities on her life.  

Moreover, the veteran in this case has been represented in 
the appeal by The American Legion, and the Board believes it 
reasonable to assume that this service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the veteran during the appeal process 
which has been ongoing since January 2005.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding the issues to the RO to furnish notice as 
to elements of her claims which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran with regard to the lumbothoracic and 
cervical strain issues.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with correspondences dated September 
2006 and November 2006 that fully complied with Dingess.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in September 2005, December 2006, and 
January 2007, obtained medical opinions as to the severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in May 2005.  It 
set forth the criteria for entitlement to the benefit sought 
by the appellant, and included discussion of new and material 
evidence so as to comply with the Kent requirements.  The 
Board believes that the May 2005 notice, constituted adequate 
notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbothoracic and cervical 
strains warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
The veteran's claims for an increased ratings for low back 
and cervical spine disabilities was received in January 2005, 
and the present appeal is therefore governed by the current 
General Rating Formula for Diseases and Injuries holds that 
for diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome), a 60 percent disability rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation can be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. NOTE 
(2):  The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 
4.71a.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Factual Background

The veteran underwent a VA examination in September 2005.  
She complained of pain in her cervical spine that flares up 
to 7 on a scale of 1 to 10.  The pain in her lumbar spine 
flares up to 10 on a scale of 1 to 10.  Pain in her neck 
lasts "five to six seconds."  She claimed constant pain in 
her lumbar spine.  She takes 50 mg. of Ultram as needed.  
Precipitating factors include standing for more than 15-20 
minutes, and walking more than 30 minutes.  Alleviating 
factors include resting, stretching, and taking medication.  
She estimates that during a flare-up, she has 50 percent 
additional limitation of movement in the neck, and 100 
percent limitation of motion in her lumbar spine.  She walks 
unaided and does not use any assistive devices.  She does not 
use a back brace; but she does wear an extended bra that 
works like a corset.  She reported that her walking 
limitation is 1.5 miles.  She has not had any surgery on her 
spine.  She stated that her functional limitations are in 
walking and overall mobility.  She is not limited in driving.  

Upon physical examination, the veteran's spine had normal 
curvature.  Posture and gait were intact.  The position of 
the head was midline; curvature of the spine was normal.  She 
had symmetry and rhythm of spinal motion.  She had the 
following range of motion in her cervical spine: forward 
flexion was 0-42 degrees; extension was 0-40 degrees; left 
and right lateral flexion was 0-42 degrees; and right and 
left lateral rotation was 0-72 degrees.  There was no pain on 
range of motion.  There was no loss of motion on repetitive 
use.  She had posterior muscle spasms; but no tenderness or 
weakness.  There was no abnormal posture or fixed deformity 
or abnormality of the musculature of the cervical spine.  

The veteran had the following range of motion in her 
thoracolumbar spine: forward flexion was 0-90 degrees; 
extension was 0-30 degrees; left and right lateral flexion 
was 0-30 degrees; and left and right lateral rotation was 0-
30 degrees.  There was no pain on motion.  There was no loss 
of motion on repetitive use.  She had paralumbar muscle 
spasm.  There was no guarding or localized tenderness.  She 
had preserved spinal contour and normal gait.  There was no 
abnormal spinal contour, such as scoliosis, reverse lordosis 
or abnormal kyphosis.  She did not have abnormal posture or 
fixed deformity or abnormality of the musculature of the 
back.  

A neurological examination showed no sensory deficit in 
sacral segments; and no deficit was shown on motor 
examination.  Bicep muscles, thighs, and calves were 
symmetrical.  Tone was normal.  Strength was 3.0 - 3.5+.  
Reflexes of the deep tendon and cutaneous were intact.  There 
was no pathological reflex.  Lasegue's sign was negative 
bilaterally.  There were no vertebral fractures.  Waddell's 
test was negative.  There was no intervertebral disc 
syndrome.  

X-rays of the cervical spine showed straightening of usual 
lordosis which may relate to muscle spasm.  Cervical disc 
spaces appeared reasonably well maintained in height.  There 
were multilevel endplate degenerative changes with 
osteophytosis.  No definite abnormal prevertebral soft tissue 
swelling was seen.  X-rays of the lumbosacral spine showed 
very mild scoliosis.  Lumbar lordosis was present; and there 
was the appearance of very slight anterolisthesis of L4 on 
L5.  There was multilevel mild endplate degenerative change.  
Lumbar vertebral bodies and disc spaces appeared reasonably 
well maintained in height.  There was a suggestion of old 
post traumatic change in the distal sacral region.  No 
definite pedicle destruction of the lumbar spine was seen.  

The veteran submitted a March 2006 examination report from 
Dr. A.C.P.  The veteran ambulated with a slow cautious gait; 
and she was able to toe walk without significant difficulty.  
To palpation, she had tenderness along the left PSIS and 
buttock region as well as some mild left trochanteric 
tenderness.  She was able to forward flex (her lumbothoracic 
spine) to where she could touch her toes associated with mild 
left-sided paraspinal discomfort.  Extension was to 30 
degrees, also associated with mild discomfort.  She also had 
a sharp twinge of pain associated with left lateral flexion 
combined with extension.  X-rays showed facet arthropathy at 
L4-5 with a hint of anterolisthesis of L4 on L5 without any 
significant dynamic instability.  An MRI of the lumbar spine 
also showed a slight anterolisthesis of L4 on L5 with a disk 
bulge at this level that causes some mild to moderate 
subarticular stenosis.  

The veteran underwent another VA examination on December 8, 
2006.  She stated the pain in her lower back (which has 
existed for 16 years) escalated within the past month, and 
radiates into her lower left extremity.  She also complained 
that her neck continues to cause stiffness; that it is 
painful and tender with movement; and that there is radiating 
pain into her left arm into her fingertips.  When the 
conditions are stable, pain is a 3 on a scale of 1 to 10.  
The average pain level is a 5; and over the past month it has 
intensified to a 9.  When her symptoms escalate, she stated 
that she is confined to bed.  This has occurred seven times a 
month; and each instance lasted approximately one hour.  She 
is taking Tylenol and is receiving physical therapy.  She 
stated that in the past year, she has had three or four 
flare-ups (similar to what she was experiencing at the time 
of the examination).  She reported that her condition 
spontaneously accelerated.  Alleviating factors include rest 
and medication.  When she experiences a flare up, she said 
that her functional abilities are significantly diminished.  
She has difficulty with bending and stooping; and she cannot 
run or jump.  She had no associated symptoms due to her back 
or neck condition.  She walked with a cane because she feels 
unsteady in her gait due to pain and weakness in her lower 
limb.  She reported using back orthosis, especially when she 
tries to increase her activities such as doing light 
housework.  With her cane, the veteran is able to walk for 
approximately 100 feet before having to rest for a few 
minutes.  Then she can continue.  She reported that she can 
drive locally; but that her recreational activities have 
diminished.  During the past month, she has been sedentary.  

Upon examination, her spine was straight.  There were no 
postural abnormalities or excessive curves of the neck, 
thoracic, or lumbar area.  The spine was symmetric.  Motion 
of the spine was a little course due to guarding and pain 
(especially during forward flexion). Range of motion of the 
cervical spine was: forward flexion 0-45 degrees; extension 
0-45 degrees; right and left lateral flexion 0-45 degrees; 
and right and left lateral rotation 0-80 degrees.  The 
veteran reported increasing tightness and discomfort at the 
end arch of all movements.  Palpatory tenderness of a very 
mild nature was present diffusely through the paracervical 
area.  There were no significant muscle spasms or guarding.  
There was no torticollis or postural abnormalities.  

Range of motion of the thoracic spine was: forward flexion 0-
75 degrees (pain at 0-50 degrees); extension 0-30 degrees; 
right and left lateral flexion 0-30 degrees; left lateral 
rotation 0-20 degrees; and right lateral rotation 0-30 
degrees.  Due to the veteran's condition, repetitive 
exercises were not tolerable.  However, the examiner 
anticipated an additional loss of 20 degrees of forward 
flexion after repetitive use.  The function is additionally 
limited by pain and fatigue following repetitive use.  This 
pain and fatigue cause major functional impact.  After the 
examiner had the veteran move from a chair to the examining 
table, and then back to the floor (for gait analysis) the 
veteran indicated an increasing escalation of symptoms; and 
her gait pattern changed, with an increase in the degree of 
her limp.  Muscle spasm and guarding were not severe enough 
to result in an abnormal spinal contour.  There were no fixed 
deformities or ankylosis.  

The veteran also went a neurological examination.  The 
sensory examination to cutaneous light touch showed 
diminished sensory perception along the lateral aspect of the 
left thigh, left calf and at the left great toe.  Motor 
examination showed no significant atrophy.  Motor tone was 
satisfactory; however, motor strength was noticed to be 
diminished on the left compared to the right side.  The left 
hip flexor and quadriceps knee extensor had diminished 
slightly at a +4-5.  Deep tendon reflexes at the Achilles 
level indicated an absent reflex on the left side.  Patellar 
level was equal bilaterally +2.  Straight leg raise in the 
sitting and lying positions caused complaints of mild lower 
back pain and was suggestive of a radiculitis.  

The examination revealed no vertebral fractures or nonorganic 
physical signs.  There was questionable radiculitis along the 
left side, although the veteran indicated more pain on the 
right side on radiation.  There was decreased motor strength 
on the left side involving the major muscle groups of the 
lower extremity; however, this was not neurological in 
etiology, but was probably due to pain reflex from the lower 
back. 

December 2006 x-rays indicated mild degenerative disk disease 
and osteoarthritis with narrowing from C5 to C7.  There was 
also mild decrease in height of C4 and C5.  Lumbosacral x-
rays showed narrowing at L5-S1 with minimal degenerative disk 
disease and osteoarthritis.  The veteran was diagnosed with 
degenerative disc disease and osteoarthritis of the cervical 
spine with residuals, and degenerative disc disease of the 
thoracolumbar spine with radiculitis and residuals.  

The veteran underwent another VA examination in January 2007.  
The report showed decreased range of motion of the lumbar 
spine with flexion at 75 degrees; extension at 10 degrees; 
and bilateral rotation at 15 degrees.  There was normal 
curvature with mild to moderate tenderness over the L4-5 and 
L5-S1 facet joints.  There was moderate lumbar paraspinal 
muscle spasm.  Straight leg raising was negative on the 
right; equivocal on the left at 6 degrees.  Patrick's test 
was negative bilaterally for sacroiliitis.     

Lumbothoracic spine (prior to December 8, 2006)

The Board notes that in order to warrant a rating in excess 
of 10 percent for the veteran's lumbothoracic spine 
disability, prior to December 8, 2006, the disability must be 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  The Board notes that 
her range of motion has not been shown to be limited to that 
degree.  At her September 2005 VA examination, she had 
forward flexion to 90 degrees.  A March 2006 examination 
report by a private physician (Dr. A.C.P.) showed enough 
forward flexion for the veteran to be able to touch her toes.  
Additionally, the September 2005 VA examiner specifically 
stated that although she had paralumbar muscle spasm; there 
was no guarding or localized tenderness; she had preserved 
spinal contour and normal gait; there was no abnormal spinal 
contour, such as scoliosis, reverse lordosis or abnormal 
kyphosis; and she did not have abnormal posture or fixed 
deformity or abnormality of the musculature of the back.  
Moreover, the medical evidence fails to show incapacitating 
episodes, prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks, but 
less than four weeks during the past 12 months.

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the lumbothoracic spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent prior to December 
8, 2006.

Lumbothoracic strain (December 8, 2006 - present)

The Board notes that in order to warrant a rating in excess 
of 20 percent for the veteran's lumbothoracic spine 
disability, the disability must be manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  The Board notes that her range of motion has not 
been shown to be limited to that degree.  At her December 
2006 and January 2007 VA examinations, she had forward 
flexion to 75 degrees respectively.  Moreover, the medical 
evidence fails to show incapacitating episodes, prescribed by 
a physician and treatment by a physician,  having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.    

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the lumbothoracic spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Cervical spine

In order to warrant a rating in excess of 20 percent for a 
cervical strain, the disability must be manifested by forward 
flexion of the cervical spine limited to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  The 
Board notes that her range of motion has not been shown to be 
limited to that degree.  At her September 2005 and December 
2006 VA examinations, she had forward flexion to 42 degrees 
and 45 degrees respectively.  

In regards to DeLuca criteria, there is no medical evidence 
to show that there is any additional loss of motion of the 
cervical spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.
  
New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Asthma

The RO denied the veteran's claim for service connection for 
asthma in April 1994, August 2001, and May 2003.  The veteran 
failed to file a notice of disagreement within one year of 
the May 2003 rating decision.  Consequently, this decision 
became the most recent final denial.  

When the RO denied the claim in May 2003, the evidence 
consisted of the veteran's service medical records; VA 
examination reports dated December 1993, May 2001, and April 
2003; and post service VA treatment records.  The RO denied 
the claim on the basis that there was no competent medical 
opinion that provided a nexus between the veteran's asthma 
and service.

Evidence submitted since the May 2003 decision includes 
treatment records from Dr. W.B.G. (dated July 1988 to July 
2005); and a July 2005 statement from Dr. W.B.G. in which he 
states that the heat and humidity incurred during the 
veteran's military service aggravated her asthma.  This is 
new and material evidence in that the veteran has provided a 
competent medical opinion that links her asthma to service.   
As such, the Board finds that the veteran's claim for service 
connection for asthma is reopened.  

Sinusitis

The RO denied the veteran's claim for service connection for 
sinusitis in August 2001; and the veteran failed to file a 
timely notice of disagreement.  As such, the decision became 
final.  When the RO denied the claim in August 2001, the 
evidence consisted of the veteran's service medical records; 
and a VA examination report dated May 2001.  The RO denied 
the claim on the basis that sinusitis was not shown at her 
May 2001 VA examination.  (The Board notes that she was 
diagnosed with rhinitis and a probable retention cyst in the 
right maxillary sinus).  
 
Evidence submitted since the August 2001 decision includes 
treatment records from Dr. W.B.G. (dated July 1988 to July 
2005); and a July 2005 statement from Dr. W.B.G. in which he 
states that the  veteran was using Afrin for sinusitis while 
in service; and that her sinusitis remains acute and 
controlled with Flunisalide.  This is new and material 
evidence in that the claim was originally denied because the 
veteran did not have sinusitis at the time of her May 2001 VA 
examination; whereas the new evidence reflects that she has 
been diagnosed with sinusitis.  As such, the Board finds that 
the veteran's claim for service connection for sinusitis is 
reopened.  




ORDER

Prior to December 8, 2006, entitlement to a disability rating 
in excess of 10 percent for the veteran's lumbothoracic 
strain with degenerative disc disease was not warranted.  
Entitlement to a disability rating in excess of 20 percent 
for the veteran's lumbothoracic strain with degenerative disc 
disease from December 8, 2006 is not warranted.  To this 
extent, the appeal is denied.  

New and material evidence has been received to reopen service 
connection claims for asthma and sinusitis.  To this extent, 
the appeal is granted, subject to the remand directions set 
forth below.   


REMAND

The Board has found that new and material evidence has been 
received to reopen the veteran's claims for service 
connection for asthma and sinusitis.  However, the new and 
material evidence is not enough to make a decision on the 
claim.  The medical opinion of Dr. W.B.G. was not rendered 
with the benefit of having reviewed the veteran's claims 
file.  Moreover, the treatment records are only dated through 
July 2005.  As such, the Board finds that the veteran is 
entitled to a VA examination for the purpose of determining 
the nature and etiology of the veteran's current 
disabilities.   

In October 2007, additional documentation was received from 
the appellant.  These documents included several VA Forms 21-
4142 which had been completed and signed by the appellant 
identifying medical care providers who have treated her for 
asthma and authorizing VA to obtain pertinent records from 
these providers.  Appropriate action to ensure that all such 
records are associated with the claims file is also 
necessary. 



Accordingly, the case is REMANDED for the following actions

1.  The RO should take appropriate action 
to ensure that all pertinent records are 
associated with the claims file from 
those medical care providers identified 
by the veteran in the VA Forms 21-4142 
received in October 2007. 

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of the veteran's 
respiratory disabilities (to include 
asthma and sinusitis).  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that that the veteran's 
respiratory disabilities (to include 
asthma and sinusitis) are causally linked 
to service.  The clinician is advised 
that an opinion of "more likely" or 
"as likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

3.  After completion of the above, the RO 
should review the expanded record and 
determine (under a merits analysis) if 
service connection is warranted for any 
respiratory disabilities (to include 
asthma and sinusitis).  The veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


